Title: From James Madison to Henry Colman, 5 March 1817
From: Madison, James
To: Colman, Henry


Washington Mar. 5. 1817
J. Madison presents his respects to Mr. Colman with his thanks for the “Century Sermon,[”] he has been so good as to inclose with his letter of the 21st. Ult. Mrs. Madison is equally thankful for the Copy of Mr. Buckminster’s Sermons presented to her. Neither of us can at present avail ourselves of the pleasure of perusing the publications: but a very short time will relieve us both from the engagements which deprive us of it.
